Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7 are rejected under 35 U.S.C. 103 as being anticipated by Xie et al. (US 2015/0054078; hereinafter, Xie) in view of Chang et al. (US 2015/0228647; hereinafter, Chang).
Regarding claim 1, Xie discloses (Figs. 2A-2I) a semiconductor structure (Fig. 2I, ¶ [0027]: “FinFET devices”), comprising: 
a first fin 106 (Figs. 2F-2I); 

a first gate “R” (Fig. 2F-2I, ¶ [0038]) on the first fin; 
an shallow trench isolation structure 104 (Fig. 2F-2I) adjacent to the first and second fins 106;
an insulating structure 114 (Fig. 2F-2I) on the isolation structure and between the first and second fins 106 (Fig. 2I), the insulating structure 114 contacting an end surface of the gate “R” (Fig. 2I);
an insulating layer 108 (Fig. 2F-2I) between the insulating structure 114 and isolation structure 104 (Fig. 2I);
an inter-layer dielectric (ILD) layer 130 (Fig. 2I, ¶ [0036]) surrounding the first fin 106, the second fin 106, the first gate “R”, and the insulating structure 114; and 
a first spacer 122 (Fig. 2F-2I) extending along a sidewall of the first gate “R,” and a first sidewall of the insulating structure 114, the first spacer separating the first gate “R” and the insulating structure 114 from the ILD layer 130 (Fig. 2I); and
a second spacer 122 (Fig. 2F-2I) extending along a sidewall of the first gate and a first gate sidewall of the insulating structure, the first spacer separating the first gate and the insulating structure from the ILD layer; and
wherein the insulating layer 108 (Fig. 2F-2I) is under the insulating structure 114 (Fig. 2F-2I), and the insulating layer 108 (Fig. 2F) extends from contact with the first spacer 122 (Fig. 2F) to contact with the second spacer 122 (Fig. 2F, View B-B).



However, Chang discloses an analogous semiconductor structure (Figs. 1A-1D, ¶ [0028]-[0037]), wherein: a top surface of the insulating structure 162 (Fig. 1C, ¶ [0028]) is free from the ILD layer 164/166/168/170 (Fig. 1D, ¶ [0036]), such that the top most surfaces of the ILD layer 164/166/168/170 (Fig. 1D), the first gate 144c (Fig. 1C-1D), and the insulating structure 162 (Fig. 1C) are coplanar (Figs. 1C-1D).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Xie and Chang, and form a semiconductor structure wherein the top most surfaces of the ILD layer, the first gate, and the insulating structure are level with one another, for the well-known purpose of forming a planar top surface, and thus improving the manufacturing process and reliability of the metallization layers which are formed over the first ILD layer.  
Regarding claims 2 and 3, Xie further discloses (Fig. 2A-2I, ¶ [0027]-[0041]):
an isolation structure 104 (Fig. 2I) extending between the first fin 106 (Fig. 2I) and the second fin 106 (Fig. 2I), wherein the insulating structure 114 and the ILD layer 130 are disposed on the isolation structure 104 (Fig. 2I); and
wherein the insulating layer 108 (Fig. 2I) is between the isolation structure 104 and the insulating structure 114.
Regarding claims 4 and 5, Xie does not explicitly disclose wherein the insulating layer and the insulating structure are made of different materials; and wherein the insulating layer is made of silicon nitride.  However, Chang further discloses wherein the insulating layer (¶ 
Regarding claims 6 and 7, Xie further discloses (Fig. 2A-2I, ¶ [0027]-[0041]):
wherein the insulating structure 114 (Fig. 2I) is in contact with the first gate “R” (Fig. 2I); and wherein the insulating structure 114 is made of silicon nitride (¶ [0032]).

Claims 8-13 are rejected under 35 U.S.C. 103 as being anticipated by Xie et al. (US 2015/0054078; hereinafter, Xie) in view of Zhu et al. (US 2015/0255557; hereinafter, Zhu).
Regarding claim 8, Xie discloses (Figs. 2A-2I) a semiconductor structure (Fig. 2I, ¶ [0027]: “FinFET devices”), comprising: 
a first fin 106 (Fig. 2I); 
a second fin 106 (Fig. 2I); 
a first gate “R” (Fig. 2I, ¶ [0038]) on the first fin; 

an insulating structure 114 (Fig. 2I) on the isolation structure and between the first and second fins 106 (Fig. 2I), the insulating structure 114 contacting an end surface of the gate “R” (Fig. 2I);
an insulating layer 108 (Fig. 2I) between the insulating structure 114 and isolation structure 104 (Fig. 2I);
an inter-layer dielectric (ILD) layer 130 (Fig. 2I, ¶ [0036]) surrounding the first fin 106, the second fin 106, the first gate “R”, and the insulating structure 114; and 
a spacer 122 (Fig. 2I) in contact with a sidewall of the gate “R,” and wherein the spacer 122 and the insulating structure 114 are made of different materials (¶ [0032], [0035]).
However, Xie does not disclose: wherein a top surface of the gate is coplanar with a top surface of the insulating structure; and wherein the isolation structure has a width in a first direction greater than the widths of the insulating structure or the insulating layer in the first direction, and wherein a greatest width of the insulating layer in the first direction is equal to a greatest width of the insulating structure in the first direction.
However, Zhu discloses an analogous semiconductor device (Figs. 1-13, ¶ [0036]), including a gate 112a/112b (Fig. 13A) on a fin 103a/103b (Fig. 13A); an isolation structure 104 (Fig. 13A) adjacent to the fin 103a/103b; an insulating structure 108 (Fig. 13A) on the isolation structure (Fig. 13A); and an insulating layer 105 (Fig. 9B) between the insulating structure 108 (Fig. 9B) and the isolation structure 104 (Fig. 9B).  Zhu further discloses: wherein a top surface of the gate 112a/112b (Fig. 13A-13B) is coplanar with a top surface of the insulating structure the cross-sectional direction shown in Fig. 9B) greater than the width of the insulating structure 108 (Fig. 9A-9B), and wherein a greatest width of the insulating layer 108 (Fig. 9A) in the first direction is equal to a greatest width of the insulating structure in the first direction 105 (Fig. 8A-9A: both the insulating layer 105 and the insulating structure 108 extends across the entire semiconductor structure as shown in Figs. 8A and 9A, and thus, they both have the same greatest width).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Xie and Zhu, and have the top surface of the gate coplanar with a top surface of the insulating structure, for the well-known purpose of forming a planar top surface, and thus improving the manufacturing process and reliability of the metallization layers which are formed over the top surface of the fin structures.  
Also, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the isolation layer, the insulating layer, and the isolation structure, such that the isolation structure has a width in a first direction greater than the width of the insulating structure, and wherein a greatest width of the insulating layer in the first direction is equal to a greatest width of the insulating structure in the first direction, as taught by Zhu above.  Such a modification would have been obvious to try for the purpose of routine optimization, for one of ordinary skill in the art, since there are only a limited number of possibilities, such as: (i) the isolation structure has a width greater than, less than or equal to the width insulating structure in the first direction; and (ii) the greatest width of the insulating layer is greater than, less than or equal to the width of the insulating structure in the first direction. 

Regarding claims 10-13, Xie further discloses:
wherein the spacer 122 (Fig. 2I) extends continuously along the side surface of the gate “R” (Fig. 2I) and a side surface of the insulating structure 114 (Fig. 2I); and wherein the spacer 122 is disposed on sidewalls of the insulating structure 114 and the insulating layer 108; and 
wherein the insulating structure 114 (Fig. 2I) and the fin 106 extend in a first direction, and wherein the gate “R” extends in a second direction perpendicular to the first direction (Fig. 2I); and

Allowable Subject Matter
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 14, including: wherein the STI structure is in physical contact with the first fin, the second, the first epitaxy structure, and the second epitaxy structure; and an inter-layer dielectric (ILD) layer surrounding the first fin, the second fin, the first gate, and the insulating structure, wherein topmost surfaces of the ILD layer, the first gate, and the insulating structure are level with one another.
Response to Arguments
Applicant's arguments filed December 7, 2020, have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Xie does not disclose the new limitation of “the insulating layer extending from contact with the first spacer to contact with the second spacer.”  The argument is not persuasive.  Fig. 2F (View A-A and B-B) of Xie clearly shows that the insulating layer 108 extends from contact with the first spacer 122 (Fig. 2F) to contact with the second spacer 122 (Fig. 2F).
Applicant’s arguments with respect to claim 8 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829